1                                                                               JS-6
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                          CENTRAL DISTRICT OF CALIFORNIA
9
                                                 )
10   ANGELA ROBINSON,                            )     Case No. CV 19-4444-DMG (KSx)
                                                 )
11                             Plaintiff,        )
                                                 )     JUDGMENT
12                v.                             )
                                                 )
13                                               )
     MILLER STARK KLEIN &                        )
14   ASSOCIATES,                                 )
                                                 )
15                             Defendant.        )
                                                 )
16                                               )
17
18         The Court having granted Plaintiff Angela Robinson’s Motion for Default
19   Judgment by order dated October 4, 2019 [Doc. # 22],
20         IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in
21   favor of Plaintiff and against Defendant Miller Stark Klein & Associates. Defendant
22   shall pay Plaintiff $2,500 is statutory damages, $3,775 in attorney’s fees, and $923 in
23   costs, for a combined total of $7,198.00.
24
25   DATED: October 4, 2019
26                                                              DOLLY M. GEE
27                                                      UNITED STATES DISTRICT JUDGE

28



                                                 -1-
